Citation Nr: 0603877	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  02-21 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  Hearing loss is not related to the veteran's military 
service.

2.  The veteran denied having tinnitus on the most recent VA 
examination.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
Collectively, the multiple RO decisions issued in connection 
with the veteran's appeal have notified him of the evidence 
considered and the pertinent laws and regulations.  In 
addition, letters sent in June 2001 and March 2003 
specifically notified the veteran of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefits sought and whether the appellant 
or VA bore the burden of producing or obtaining that evidence 
or information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record have satisfied the 
notice requirements by: (1) Informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

While the entire VCAA notice was not provided prior to the 
initial AOJ adjudication, notice was provided by the AOJ 
prior to the transfer and certification of the case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of this claim, and to 
respond to VA notices.  As such, deciding this appeal would 
not be prejudicial error to the claimant, as the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records and a private physician's 
report are associated with the claims.  In addition, in 
October 2000 and June 2005 VA obtained a medical opinion to 
assist in answering the medical question presented in this 
appeal.  The veteran has not made the RO or the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide the appellant's appeal.  Therefore, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases, 
such as organic diseases of the nervous system, will be 
presumed if they become manifest to a compensable degree 
within the year after service.  38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

I.  Hearing loss

The veteran contends that his hearing loss is related to an 
inservice motor vehicle accident wherein he suffered a 
concussion and a fractured mandible.  He also has asserted 
that his hearing loss is related to exposure to artillery 
fire.  Impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Service medical records reveal that in September 1962 the 
veteran was involved in a serious motor vehicle accident that 
resulted in the fracture of the veteran's mandible, as well 
as a concussion.  Service medical records, including the 
clinical records related to the September 1962 motor vehicle 
accident, reveal no complaints or diagnoses of hearing loss.  
The veteran's December 1963 service separation examination 
noted that the veteran's ears (including auditory acuity) 
were normal, and the veteran denied any ear trouble on the 
Medical History portion of his December 1963 service 
separation examination.  Medical records indicate that 
hearing loss was first diagnosed in September 2000.

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  While the medical records 
indicate that the veteran currently has bilateral hearing 
loss, an evaluation performed at the veteran's December 1963 
service separation examination noted no such disabilities.  
Further, a January 1969 VA examination made a specific 
finding that the veteran had no hearing loss.

The Board notes that in a January 2001 medical record, the 
veteran's private physician stated that the veteran's hearing 
loss was "secondary to MVA in 1962 with concussion and 
chronic exposure to artillery."  A review of the January 
2001 private medical record clearly reveals that the private 
physician's opinion was not based on a review of the 
veteran's service medical records.  In this regard, the 
opinion appears to indicate that the veteran either reported 
or had hearing loss associated with the 1962 accident.  A 
review of these service clinical records, however, reveals no 
such findings or complaints.  Further, the January 2001 
opinion also states that there was no review of any VA 
records, including the January 1969 VA examination that 
specifically noted that the veteran had no hearing loss at 
the time of the examination.

On the other hand, the Board notes that a June 2005 VA 
examiner stated that the veteran's hearing loss was not 
related to service.  The June 2005 VA examiner noted that the 
veteran's claims file had been reviewed, and made a specific 
reference to the veteran's December 1963 service separation 
examination.  Moreover, the Board notes that an October 2000 
VA examiner, following an examination of the veteran and a 
review of the claims file, also indicated that the veteran's 
hearing loss was not related to service.

In short, service medical records noted no hearing loss 
disorder during service or at separation, and a January 1969 
VA examination contains a specific finding of no hearing 
loss.  Further, two VA examiners, upon examining the veteran 
and reviewing the claims file, indicated that the veteran's 
hearing loss was not related to his military service.  Both 
VA examiners made specific references to the veteran's 
clinical medical history in formulating their opinions.  The 
Board finds these opinions more probative than the January 
2001 opinion, as the January 2001 opinion was not based on a 
review of the service or VA medical records.

As the medical records reveal that the veteran was not 
diagnosed with hearing loss within one year of his separation 
from active duty service, entitlement to service connection 
under the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309 
are not for application in this case.

II.  Tinnitus

At a June 2005 VA audiological examination, the veteran 
denied having tinnitus, and a diagnosis of tinnitus was not 
included on the June 2005 VA audiological examination.  In 
the absence of a current disability, service connection for 
tinnitus is not warranted.

III.  Conclusion

The Board has also considered the veteran's statements, which 
have been given weight as to his observation for symptoms and 
limitations caused by his hearing loss.  It does not appear, 
however, that the veteran is medically trained to offer any 
opinion as to causation.  See Espiritu v. Derwinksi, 2 Vet. 
App. 492, 494-495 (1992) (laypersons may be competent to 
provide an eyewitness account of a veteran's visible 
symptoms, but they are not capable of offering opinions as to 
medical matters).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Based on the foregoing, entitlement to service 
connection for hearing loss and tinnitus is not warranted.

As the preponderance of the evidence is against the veteran's 
claims, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claims that would give rise to a reasonable doubt in favor of 
the veteran.  Accordingly, the benefit-of-the-doubt rule is 
not applicable, and the claims are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


